DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-12 were canceled.
Claims 13-33 were newly introduced.
Claims 13-33 were examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claims 13-19 are directed to a method, claims 20-26 are directed to a non-transitory computer-readable media, and claims 27-33 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “receiving, by a server and from a cardholder, an authorization credential associated with the cardholder”;b. “creating, by the server, a secure channel between the cardholder and the server in response to a receipt of the authentication credential”;c. “receiving, by the server, a plurality of historical transaction records from a historical transaction database, wherein each of the plurality of historical transaction records is associated with the cardholder”;d. “performing, by the server, analysis on the plurality of historical transaction records for identifying card on file merchants, wherein the analysis is performed by: deriving, by the server, a list of card on file transactions based on a flag bit status included in each of the plurality of historical transaction records; and identifying, by the server, the card on file merchants from the list of card on file transactions by identifying merchants associated with transactions in the list of card on file transactions”;e. “sending, by the server, the card on file merchants to the cardholder over the secure channel”;f. “receiving, by the server, a reply from the cardholder over the secure channel in response to sending the card on file merchants”;g. “determining, by the server, that changes to the card on file merchants are needed based on the reply”; andh. “updating, by the server, the card on file merchants based on the determined changes.”
Therefore, the portions highlighted in bold above recite receiving transaction information and setting up account rules, which is an abstract idea grouped within the certain methods of organizing human activity and the mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the commercial or legal interaction of processing information through a clearinghouse (i.e. retrieving transaction information, updating account settings). Additionally, the claims are also grouped within mental processes because the steps recited describe performing an analysis on historical records, which is a concept that can be performed in the human mind or by pen and paper. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus,  the language identified in the certain methods of organizing human activity and mental processes groupings were considered as a single abstract idea.

Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: establishing a secure channel and exchanging information over the secure channel. Merely using a server; non-transitory computer-readable media; a system comprising: a memory having computer-readable instructions stored thereon; and one or more processors only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: receiving… credential…, receiving… records…, performing… analysis… by deriving… transactions… and identifying… merchants…, sending… merchants…, receiving… reply…, determining… changes… are needed…, updating… merchants….  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of establishing a secure channel and exchanging information over the secure channel to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving transaction information and setting up account rules. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving transaction information and setting up account rules.
Dependent claims 14-19, 21-26 and 28-33 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
i) wherein the reply from the cardholder comprises a charge amount limitation for a particular merchant of the card on file merchants, and wherein updating the card on file merchants comprises blocking, by the server, the particular merchant from future transactions exceeding the charge amount limitation; j) wherein the reply from the cardholder comprises updated cardholder information, and wherein updating the card on file merchants comprises transmitting, by the server, the updated cardholder information to at least one of the card on file merchants; k) wherein the updated cardholder information comprises at least one of an address of the cardholder, an account number associated with the cardholder, or an expiration date of a payment instrument of the cardholder; l) further comprising: enriching data concerning the card on file merchants or payments associated with the card on file merchants, wherein the enriched data comprises one of an enriched merchant name, a merchant identification, a URL, a phone number, a merchant email, a frequency of payments associated with one of the card on file merchants, or a description of payments associated with one of the card on file merchants to aid the cardholder in recognizing or contacting the card on file merchants; m) wherein enriching the data comprises substituting a merchant name with a normalized merchant name; n) wherein the secure channel between the server and the cardholder is between a mobile application on a mobile device associated with the cardholder and the server; 
With respect to claims 16, 23 and 30, the claims further recite item k) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by  describing what information "comprises" (i.e. address, number, date). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 17, 24 and 31, the claims further recite item l) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by  describing what enriched data comprises, followed by the intended use of the enriched data (i.e. to aid the cardholder…). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 18, 25 and 32, the claims further recite item m) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by  describing what enriching data comprises (i.e. substituting a label with another label). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 19, 26 and 33, the claims further recite item n) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by  describing what the secure channel "is". Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 16, 17, 18, 19, 23, 24, 25, 26, 30, 31, 32, 33, which represent additional language k), l), m), n) do not alter the analysis provided with respect to independent claims 13, 20 and 27. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.

With respect to claims 14, 21 and 28,  the claims recite item i) above, which represent the additional elements/functions of blocking a merchant from future transactions exceeding a charge amount limitation received from the cardholder. This language further elaborates in the abstract idea of receiving transaction information and setting up account rules identified above with respect to the independent claims 13, 20 and 27. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 15, 22 and 29,  the claims recite item j) above, which represent the additional elements/functions of transmitting received updated information as an update to card on file merchants. This language further elaborates in the abstract idea of receiving transaction information and setting up account rules identified above with respect to the independent claims 13, 20 and 27. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

Therefore, while dependent claims 14, 15, 21, 22, 28, 29, which represent additional language i), j), slightly modify the analysis provided with respect to independent claims 13, 20 and 27, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 19-23, 26-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugam (US 2017/0300894 A1) in view of Fleming (US 5,953,710).

With respect to claims 13, 20 and 27, Shanmugam teaches a non-transitory computer-readable media comprising computer-readable instructions stored thereon;  a system comprising: a memory having computer-readable instructions stored thereon; and one or more processors (see Fig. 3, digitization support server computer 302, paragraph [0040]); and a method (System and method for providing reports on usage of payment tokens) comprising:  
receiving, by a server and from a cardholder, an authorization credential associated with the cardholder (see Fig. 13, provisioning request 1302, paragraphs [0096]-[0098]); 
creating, by the server, a secure channel between the cardholder and the server in response to a receipt of the authentication credential (see Fig. 13, "strong communication channel security and mutual authentication between the digitization support server computer 302 and the payment account administrator 308 for the organization 304 may be in place to support provisioning fulfillment without direct account issuer approval for each request", paragraph [0099]); 
sending, by the server, the card on file merchants to the cardholder over the secure channel (see Fig. 22, transaction history report, paragraph [0164]; "In some cases the merchant 214 may also be a token requestor 208 (e.g., for implementing a tokenized card-on-file arrangement for e-commerce transactions with a cardholder 202)", paragraph [0035]);
receiving, by the server, a reply from the cardholder over the secure channel in response to sending the card on file merchants;  (see Fig. 23, freezing or updating a token, paragraph [0165]); 
determining, by the server, that changes to the card on file merchants are needed based on the reply; and  (see paragraph [0167]); updating, by the server, the card on file merchants based on the determined changes (see flag, paragraph [0167]). 
Although Shanmugam discloses "for reporting purposes, a central computer system (e.g. at a payment network…) may keep records of the transactions using the payment tokens that have been provisioned to employee/child mobile devices (see paragraph [0017]), Shanmugam does not explicitly disclose a method, non-transitory computer-readable media and system comprising:  receiving, by the server, a plurality of historical transaction records from a historical transaction database, wherein each of the plurality of historical transaction records is associated with the cardholder;  performing, by the server, analysis on the plurality of historical transaction records for identifying card on file merchants, wherein the analysis is performed by: deriving, by the server, a list of card on file transactions based on a flag bit status included in each of the plurality of historical transaction records; and  identifying, by the server, the card on file merchants from the list of card on file transactions by identifying merchants associated with transactions in the list of card on file transactions;  

While one of ordinary skill in the art could also reasonably convey that this difference is inherently disclosed by Shanmugam, in the interest of compact prosecution Fleming discloses a method, non-transitory computer-readable media and system (Children's credit or debit card system) comprising:  
receiving, by the server, a plurality of historical transaction records from a historical transaction database, wherein each of the plurality of historical transaction records is associated with the cardholder (see Fig. 2A, data model 22 parent transactions 50, child transactions 52 "Database query processing can retrieve a list including both parent and child debit transaction records", col. 7, lines 4-17); 
performing, by the server, analysis on the plurality of historical transaction records for identifying card on file merchants, wherein the analysis is performed by: deriving, by the server, a list of card on file transactions based on a flag bit status included in each of the plurality of historical transaction records (see Query processing can retrieve all transaction records corresponding to either the parent account number or the child account number. Another approach is to obtain the child account numbers by querying for all child account records linked to a given parent account. col. 7, lines 18-24, wherein the "flag bit status" is the child 's Account number field 42 in the parent account record of fig. 2, col. 6, line 48-67); and 
identifying, by the server, the card on file merchants from the list of card on file transactions by identifying merchants associated with transactions in the list of card on file transactions (see Fig. 2A, child statement list 52 including only transactions made by the individual child, Merchant/info, col. 7, lines 25-37); 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the database data model as disclosed by Fleming in the method, non-transitory computer-readable media and system of Shanmugam, the motivation being to use the parent's account number to retrieve the child's account number from the parent's account record and associated transactions (see Fleming, col.7, lines 10-24).

With respect to claims 14, 21 and 28, the combination of Shanmugam and Fleming teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 13, 20 and 27. Furthermore, Shanmugam disclose a method, non-transitory computer-readable media and system wherein the reply from the cardholder comprises a charge amount limitation for a particular merchant of the card on file merchants, and wherein updating the card on file merchants comprises blocking, by the server, the particular merchant from future transactions exceeding the charge amount limitation (see Fig. 23, temporarily increase daily spend limit, paragraph [0165]; Fig. 24, Merchant-specific maximum transaction limits are presented in section 2410. Section 2412 lists a merchant for which transactions are blocked, paragraphs [0166] and [0169]).

With respect to claims 15, 22 and 29, the combination of Shanmugam and Fleming teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 13, 20 and 27. Furthermore, Shanmugam disclose a method, non-transitory computer-readable media and system wherein the reply from the cardholder comprises updated cardholder information, and wherein updating the card on file merchants comprises transmitting, by the server, the updated cardholder information to at least one of the card on file merchants (see Fig. 21, tokens associated with a card, paragraph [0163]; updating rules/controls of use reflecting employee's new job status or classification and causing the payment token to be linked to the PAN for a different department in place of the PAN to which the payment token was previously linked, paragraphs [0169] and [0170]; "In some cases the merchant 214 may also be a token requestor 208 (e.g., for implementing a tokenized card-on-file arrangement for e-commerce transactions with a cardholder 202)", paragraph [0035]).

With respect to claims 16, 23 and 30, the combination of Shanmugam and Fleming teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 15, 22 and 29. Furthermore, Shanmugam disclose a method, non-transitory computer-readable media and system wherein the updated cardholder information comprises at least one of an address of the cardholder, an account number associated with the cardholder, or an expiration date of a payment instrument of the cardholder (see PAN for a different department, paragraph [0169]).

With respect to claims 19, 26 and 33, the combination of Shanmugam and Fleming teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 13, 20 and 31. Furthermore, Shanmugam disclose a method, non-transitory computer-readable media and system wherein the secure channel between the server and the cardholder is between a mobile application on a mobile device associated with the cardholder and the server (see strong communication channel between digitization support server computer 302 and account administrator 308/304, paragraph [0099], in which "Block 304 should also be understood to represent one or more computing devices (e.g., smartphones, tablet computers, laptop or notebook computers, personal computers) owned by and operated on behalf of the account holder organization 304.", paragraph [0041]);


Claims 17, 18, 24, 25, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugam (US 2017/0300894 A1), in view of Fleming (US 5,953,710), in view of Celikyilmaz et al. (US 2015/0332302 A1).

With respect to claims 17, 24 and 31, the combination of Shanmugam and Fleming teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 13, 20 and 27. The combination of Shanmugam and Fleming does not  explicitly teach  a method, non-transitory computer-readable media and system further comprising: enriching data concerning the card on file merchants or payments associated with the card on file merchants, wherein the enriched data comprises one of an enriched merchant name, a merchant identification, a URL, a phone number, a merchant email, a frequency of payments associated with one of the card on file merchants, or a description of payments associated with one of the card on file merchants to aid the cardholder in recognizing or contacting the card on file merchants; 
However, Celikyilmaz et al. discloses a method, non-transitory computer-readable media and system (Systems and methods to organize and consolidate data for improved data storage and processing) further comprising: enriching data concerning the card on file merchants or payments associated with the card on file merchants, wherein the enriched data comprises one of an enriched merchant name, a merchant identification, a URL, a phone number, a merchant email, a frequency of payments associated with one of the card on file merchants, or a description of payments associated with one of the card on file merchants to aid the cardholder in recognizing or contacting the card on file merchants (see Fig. 10, profile generator 121 generate a set of profiles 127 based on transaction data 109, account data 111 and/or other data, paragraphs [0100]-[0106]; paragraph [0141]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the data enrichment as disclosed by Celikyilmaz et al. in the method, non-transitory computer-readable media and system of Shanmugam and Fleming, the motivation being to provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user in making purchases (see Celikyilmaz et al., paragraph [0101]).

With respect to claims 18, 25 and 32, the combination of Shanmugam, Fleming and Celikyilmaz et al. teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 17, 24 and 31. Furthermore, Celikyilmaz et al. discloses a method, non-transitory computer-readable media and system (Systems and methods to organize and consolidate data for improved data storage and processing) wherein enriching the data comprises substituting a merchant name with a normalized merchant name (see paragraph [0141]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Pinski et al. (US 2014/0279231 A1) disclose system and method for providing third party payments with non-integrated merchants, including establish communications through a secure channel using a read-only API .
Fogel et al. (US 2017/0024743 A1) disclose method and system for managing payment options, including the user may selecting “change card” in the body of the promotional message and the application will automatically change the card on file with the merchant.
Al-Bedaiwi et al. (US 2017/0109745 A1) disclose instant token issuance system, including providing new payment card account number or token associated with the new payment account number to account on file (e.g., card on file) merchants.

Non-Patent Literature
Ranjan (NPL 2007, listed in PTO-892 as reference "X") disclose Tokenization of a physical debit or credit card for payment, including allowing the user to save financial account information for use in online or in store transactions with merchant systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685